Citation Nr: 0008214	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-16 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for headaches, 
dizziness, and forgetfulness due to an undiagnosed illness.

3.  Entitlement to service connection for a bowel disorder, 
including as secondary to the service connected status post 
incision, L5-S1, herniated nucleus pulposus with subjective 
S1 radiculitis.

4.  Entitlement to an increased rating for hiatal hernia with 
reflux esophagitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1992.  He also had additional unverified prior service as a 
member of the Alabama Army National Guard.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

It should be noted that the veteran initially perfected 
appeals regarding the issues of entitlement to service 
connection for an ulcer and esophagus disorder, a disability 
manifested by fluctuating weight, a urinary disability, 
residuals of anthrax medication, residuals of nerve agent 
medication, a blood disorder and impotence. These claims 
included, in pertinent part, consideration of service 
connection for a chronic disability due to an undiagnosed 
illness.  However, in a statement received in April 1998, the 
veteran requested reconsideration of only the appeals 
regarding the issues of entitlement to service connection for 
hypertension, headaches, dizziness, and forgetfulness due to 
an undiagnosed illness, a bowel disorder, including as 
secondary to the service connected status post incision, L5-
S1, herniated nucleus pulposus with subjective S1 
radiculitis, and entitlement to an increased rating for 
hiatal hernia with reflux esophagitis.  Additionally, in his 
VA Form 9, Appeal to the Board, received in October 1998 and 
during his personal hearing at the RO in October 1998, the 
veteran limited his appeal to said disorders.  Moreover, in 
his Statement of Accredited Representation in Appealed Case 
dated in June 1999 and his Informal Hearing Presentation 
dated in December 1999, the veteran's accredited 
representative presented further arguments only for said 
disorders.  Thus, the Board has limited its consideration to 
only those issues listed on the first page of this decision.  

The issues of entitlement to service connection for 
headaches, dizziness, and forgetfulness due to an undiagnosed 
illness, a bowel disorder, including as secondary to the 
service connected status post incision, L5-S1, herniated 
nucleus pulposus with subjective S1 radiculitis, and 
entitlement to an increased rating for hiatal hernia with 
reflux esophagitis will be addressed in the REASONS AND BASES 
and REMAND portion of this decision.


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied service 
connection for hypertension.  The veteran was notified in 
writing of the decision in March 1993.  The veteran did not 
perfect an appeal of the adverse decision.

2.  The evidence associated with the claims file subsequent 
to the March 1993 rating action is new and bears directly and 
substantially on the question of whether the veteran's 
current hypertension preexisted service and whether such 
disability was incurred in or aggravated by service.

3.  There is competent medical evidence of that the veteran's 
preexisting hypertension may have worsen during his period of 
service.

4.  The veteran's claim of entitlement to service connection 
for subjective complaints of headaches, dizziness, and 
forgetfulness is supported by objective medical evidence of 
headaches, dizziness, and forgetfulness, and the medical 
evidence establishes that it is plausible that these symptoms 
are a manifestation of an undiagnosed illness.

5.  There is competent medical evidence that there may be a 
causal relationship between the veteran's current bowel 
problems and his service-connected service connected status 
post incision, L5-S1, herniated nucleus pulposus with 
subjective S1 radiculitis.


CONCLUSIONS OF LAW

1.  The evidence received since the March 1993 RO decision is 
new and material, and the veteran's claim for service 
connection for hypertension is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for entitlement to service connection for 
hypertension is well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim of entitlement to service connection for 
headaches, dizziness, and forgetfulness due to an undiagnosed 
illness is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for entitlement to service connection for a 
bowel disorder, including as secondary to the service 
connected status post incision, L5-S1, herniated nucleus 
pulposus with subjective S1 radiculitis, is well-grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

In March 1993, the RO denied service connection for 
hypertension.  At that time, the RO determined that 
hypertension existed prior to service and was not aggravated 
by service.  Additionally, the RO noted that the veteran's 
service medical records showed that hypertension existed 
prior to service; that hypertension was not aggravated beyond 
normal progression during service; and that the veteran 
failed to report for a Department of Veterans Affairs (VA) 
examination.  The veteran was notified of that decision in 
March 1993 and of his appellate rights.  He did not appeal 
that determination.  Accordingly, the March 1993 decision by 
the RO is final.  38 U.S.C.A. § 7105 (West 1991).  However, 
the veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet.App 
406, 409 (1998).

The evidence received since the March 1993 RO decision 
includes multiple VA and private medical records dating from 
1991 to 1999, indicating treatment for various disabilities, 
which were not of record at the time of the March 1993 RO 
decision, and sworn testimony provided by the veteran at a RO 
hearing in October 1998.  
To summarize, the Board finds that the evidence received 
since the March 1993 RO decision is new and material.  
Specifically, the VA outpatient treatment record dated in May 
1993 is the initial post service clinical diagnosis of a 
cardiovascular disorder, diagnosed as hypertension.  
Additionally, the April 1997 VA cardiovascular examination 
includes clinical findings that suggest that the veteran's 
hypertension may have undergone a chronic increase in 
severity beyond normal progression during service.  Moreover, 
the veteran provided detailed hearing testimony regarding 
inservice and post service history of hypertension, which is 
presumed to be true for new and material purposes per Justus.  
The Board finds that this new evidence bears directly and 
substantially on the question of whether the veteran's 
current hypertension preexisted service and whether such 
increased in severity during service.  Accordingly, the 
veteran's claim for service connection for hypertension is 
reopened.

In Elkins v. West, 2 Vet. App. 422 (1999) the Court held that 
in making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required. It must 
first be determined whether new and material evidence has 
been submitted. If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991). If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Bernard v. Brown, 4 Vet.App. 384 (1994).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in service or aggravated by military service; and (3) there 
is competent evidence of a nexus, or of a causal relationship 
between the inservice incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam)).

A VA examiner has rendered an opinion that it was entirely 
possible that less than optimal management of the veteran's 
hypertension during active service may have had a detrimental 
affect on his overall health.  This opinion tends to 
establish a nexus between the veteran's current hypertension 
and his military service.  Accordingly, the Board finds that 
the veteran's claim is well grounded.

II.  Headaches, Dizziness, and Forgetfulness due to an 
Undiagnosed Illness, Claimed as Secondary to Persian Gulf War 
Service

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim, which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type, which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection will be granted for organic 
diseases of the nervous system, if it is manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. 
§ 3.317(a)(b).  The chronic disability must have became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. § 3.317(a).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R.  § 3.317(a)(2).  Further, a chronic disability is 
one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.

The record reflects that the veteran served in the Persian 
Gulf from January 1991 to May 1991.

The service medical records do not show any specific 
complaints of headaches, dizziness, or forgetfulness.

In a VA outpatient treatment record dated in May 1993, the 
veteran reported, in pertinent part, complaints of dizziness 
when he was seen for a follow-up evaluation of his 
hypertension.

A VA outpatient treatment record dated in February 1994 
included the veteran's complaints of forgetfulness.  His 
memory was found to be intact for remote and recent events.

The veteran was administered a VA neurological examination in 
April 1997.  At that time, the veteran reported that he gets 
dizzy a few times per week.  He described it as a fainting 
and moving sensation.  He also reported that he experiences 
headaches approximately 2 to 3 times per week.  He described 
it as a throbbing dull pain, over the eyes.  He stated that 
it lasts 1 to 2 hours after he takes his medication.

In this case, the medical evidence of record does not provide 
any medical opinion as to whether or not the symptoms of 
headaches, dizziness, and forgetfulness, which the veteran 
complains of, are associated with any "known" clinical 
diagnosis.

However, the medical evidence of record establishes that it 
is plausible that the veteran has headaches, dizziness, and 
forgetfulness, which may be presumed service-connected, if 
found to be due to an etiology or illness which cannot be 
diagnosed.  Therefore, the veteran's claim for service 
connection for this disorder as due to an undiagnosed illness 
is plausible, and thus, well-grounded.  The medical evidence 
of record also establishes that, while the veteran's claim 
that he has headaches, dizziness, and forgetfulness due to an 
undiagnosed illness is plausible, there are also other 
plausible causes of the headaches, dizziness, and 
forgetfulness, including diagnosable disorders.  Thus, 
although the veteran's claim is well grounded, entitlement to 
service connection is not warranted at this time, as the 
medical evidence of record is conflicting, and VA has a duty 
to further develop the claim to determine whether service 
connection is warranted.

III.  A Bowel Disorder, Including As Secondary To The Service 
Connected Status Post Incision, L5-S1, Herniated Nucleus 
Pulposus with Subjective S1 radiculitis

Service connection is in effect for status post incision, L5-
S1, herniated nucleus pulposus with subjective S1 
radiculitis, evaluated as 40 percent disabling.  In light of 
the April 1997 VA neurological examiner's opinion that there 
may be a causal relationship between the veteran's current 
bowel problems and his service connected back disorder, the 
Board finds that the veteran's claim for entitlement to 
service connection for a bowel disorder, including as 
secondary to the service connected status post incision, L5-
S1, herniated nucleus pulposus with subjective S1 
radiculitis, is well-grounded within the meaning of 
38 U.S.C.A. § 5107; Caluza, 7 Vet.App. 498.  Although the 
veteran's claim is well grounded, the Board finds that VA has 
a duty to further develop that claim.



ORDER

New and material evidence has been received with regard to 
the issue of service connection for hypertension, and the 
veteran's claim for service connection for that disability 
has accordingly been reopened.

The claim of entitlement to service connection for 
hypertension is well grounded.  To this extent only, the 
appeal is granted.

The claim for entitlement to service connection for 
headaches, dizziness, and forgetfulness due to an undiagnosed 
illness is well grounded.  To this extent only, the appeal is 
granted.

The claim for entitlement to service connection for a bowel 
disorder, including as secondary to the service connected 
status post incision, L5-S1, herniated nucleus pulposus with 
subjective S1 radiculitis, is well grounded.  To this extent 
only, the appeal is granted.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for hypertension, and 
that the claim has accordingly been reopened.  Additionally, 
the Board has determined that the veteran's claim for 
entitlement to service connection for hypertension, 
headaches, dizziness, and forgetfulness due to an undiagnosed 
illness, and a bowel disorder, including as secondary to the 
service connected status post incision, L5-S1, herniated 
nucleus pulposus with subjective S1 radiculitis are  well 
grounded.  Therefore, further factual development is 
required.  Conflicts in the medical evidence as to the 
etiology of each claimed disorder must be resolved. Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Additionally, the veteran's contentions regarding the 
increase in severity of his service-connected hiatal hernia 
with reflux esophagitis constitutes a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Therefore, the VA has a statutory obligation to 
assist him in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995).  It is significant to 
note that the veteran was last afforded a VA esophagus 
examination in April 1997.  In reviewing that examination, 
the Board observes that the examiner did not provide an 
opinion as to whether the veteran's hiatal hernia symptoms 
are productive of considerable impairment of health.

Moreover, the veteran is advised that failure to report for a 
scheduled VA examination may have adverse consequences, 
including the possible denial of his claim.  See 38 C.F.R. § 
3.655(b) (1998); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue.  The RO should also request the 
veteran to furnish the dates, the name(s) 
of his unit(s), and address(es) in which 
he served in the Army National Guard.

2.  The RO should request the National 
Personnel Records Center (NPRC) to verify 
all duty dates and to obtain all 
personnel and medical records, including 
the veteran's service in the Army 
National Guard.  The RO also should 
request the NPRC and any other 
appropriate source to furnish all service 
medical records pertaining to the 
veteran's service in the Army National 
Guard, and to conduct a search for any 
additional service medical records for 
his period of active duty, specifically 
his entrance examination and all medical 
records dated from January 1991 to May 
1991 during his tour of duty in Southwest 
Asia in the Persian Gulf War.

3.  The RO should refer the claims file 
to a cardiologist for review.  The 
reviewer should offer a specific opinion 
as to when hypertension was initially 
clinically manifested; and, if manifested 
prior to the veteran's entrance into his 
period of active duty, whether it is as 
least as likely as not that the 
hypertension underwent a chronic increase 
in severity beyond normal progression 
during service.  If the examiner is 
unable to provide the requested opinions, 
that fact should be noted, together with 
a detailed rationale explaining why the 
opinion cannot be provided.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to providing the requested 
opinion.

4.  The RO should schedule the veteran 
for a VA gastrointestinal examination in 
order to determine the nature and 
severity of any bowel disorder and the 
service-connected hiatal hernia with 
reflux esophagitis.  All testing and any 
specialized examinations, to include X-
rays and an upper gastrointestinal 
series, deemed necessary should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as least as likely as not 
that any bowel disorder diagnosed is 
causally related to the veteran's 
military service or was caused or is 
aggravated by the service- connected 
status post incision, L5-S1, herniated 
nucleus pulposus with subjective S1 
radiculitis.  If aggravated, the examiner 
is requested, to the extent possible, to 
specify the degree of aggravation.  
Allen, supra.  

In regard to the veteran's hiatal hernia 
with reflux esophagitis, the examiner 
should include a detailed description of 
all pertinent clinical manifestations, 
including the veteran's height and 
weight, and all pertinent symptoms, 
including pain, vomiting, weight loss, 
hematemesis, melena, anemia, dysphagia, 
pyrosis, and regurgitation.  The examiner 
should provide an opinion as to whether 
any pertinent hiatal hernia symptoms are 
productive of considerable impairment of 
health.  The examiner should provide a 
rationale for all conclusions reached, as 
such information is essential to the 
Board's determination.

5.  The RO should schedule the veteran 
for a VA Persian Gulf examination for his 
disability manifested by headaches, 
dizziness, and forgetfulness due to an 
undiagnosed illness, claimed as secondary 
to Persian Gulf War service.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The examiner(s) should be requested to 
address each of the veteran's alleged 
signs or symptoms individually, providing 
an opinion as to whether or not there are 
any clinical, objective indications of 
these alleged symptoms.  If such 
objective evidence is present, the 
examiner should provide a description of 
the evidence or indications.  
Furthermore, for each and every symptoms 
alleged by the veteran, the examiner 
should provide an opinion as to whether 
the symptom is attributable to a 
"known" clinical diagnosis, in light of 
the medical history and examination 
findings.  If so, the examiner should 
identify the diagnosed disorder, explain 
the basis for the diagnosis, and render 
an opinion as to the etiological basis of 
the diagnosed disorder and its date of 
onset.  All indicated special studies 
should be accomplished and the findings 
then reported in detail.  If specialist 
examinations are appropriate to rule out 
known diagnoses, such examination, i.e., 
neurological should be scheduled.  VBA 
Circular 20-92-29 (July 2, 1997).  The 
claims folder should be made available to 
the he examiner(s).

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded the specified time within which 
to respond. Thereafter, the case should 
be returned to the Board for appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



